Citation Nr: 1718861	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-27 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


FINDINGS OF FACT

1.  A March 1971 rating decision denied service connection for a lumbar spine disability.  The Veteran was informed in writing of the adverse decision and his appellate rights in April 1971.  The Veteran did not submit a timely notice of disagreement with that decision.  

2.  A February 2015 private medical opinion suggests a relationship between a current back disability and service.





CONCLUSIONS OF LAW

1.  The March 1971 rating decision that denied service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2016).

2.  The evidence received subsequent to the March 1971 rating decision is new and material and the claim of entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, absent the filing of a notice of disagreement within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2016); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2016).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2016).

In February 1971, the Veteran claimed service connection for a lumbar spine disability.  That claim was denied in a March 1971 rating decision.  Following that denial the Veteran did not initiate an appeal and the decision became final.  38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2016).  The Veteran initiated a request to re-open the claim in June 2009.  A July 2010 rating decision denied the request to reopen the claim based on a lack of new and material evidence.  

The Veteran has submitted a February 2015 statement from a private physician that suggests a service injury was a contributing factor to his current back disability.  That evidence is new and relates to an unestablished element of the claim.  Therefore, that evidence is material.

As new and material evidence has been received, the claim for entitlement to service connection for a lumbar spine disability is reopened.  To that extent only, the appeal is granted.


ORDER

Entitlement to service connection for a lumbar spine disability must be reconsidered.  To that extent only, the appeal is granted.


REMAND

The Veteran contends that service connection for a lumbar spine disability is warranted as the claimed disability was incurred as the result of an in service incident.  At the January 2017 hearing the Veteran testified that while he and a fellow worker were putting a beam into a truck, the other worker dropped his end of the beam causing the remaining weight to fall down onto the Veteran before hitting the ground.  Following the in service incident, the Veteran was hospitalized, found to be physically unfit for service and medically discharged.  The Veteran asserts that he did not start experiencing back pain until after the incident.  In the February 1971 separation examination, the Veteran was diagnosed with spondylolisthesis.

In a May 2016 VA examination, the examiner opined that the spondylolisthesis could be a congenital issue or a developmental issue.  As a result, the examiner concluded that the lumbar spine disability was not related to the in service incident.  

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the October 2015 examination is incomplete for adjudication.  The examination did not address the Veteran's statements regarding the in service incident or continuity of symptomatology of the injury following the incident.  The examiner also did not address the February 2015 opinion by J. K. Ingram, M.D. indicating that the Veteran's "back pain was most likely due to the injury that he sustained in 1971."

Clinical documentation dated after May 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for any low back disability since May 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after May 2016.  

3.  Schedule the Veteran for a VA examination with a medical doctor examiner to determine the nature and etiology of any lumbar spine disability.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide a rationale for all opinions.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any lumbar spine disability is related to active service.  If the examiner determines that the lumbar spine disability is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding the in service incident, and the continuity of symptomatology.  The Veteran should also address the February 2015 medical opinion provided by J.K. Ingram, M.D.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


